UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4411


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT LEON LECRAFT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:10-cr-00021-FL-1)


Submitted:   March 30, 2016                 Decided:   April 14, 2016


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Croutharmel, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Following a jury trial, Robert Leon LeCraft was convicted

of possession of a firearm by a felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924 (2012). 1     The district court sentenced LeCraft

to 180 months’ imprisonment.        LeCraft appeals his conviction,

claiming that the district court erred by denying his motion to

suppress   evidence   seized   following   a   traffic   stop.   For   the

reasons that follow, we affirm.

     “When considering a district court’s denial of a motion to

suppress, we review the [trial] court’s factual findings for

clear error and all legal conclusions de novo.”            United States

v. Stover, 808 F.3d 991, 994 (4th Cir. 2015).                Because the

Government prevailed on the suppression issue below, we construe




     1 LeCraft initially pled guilty to the charge, pursuant to a
plea agreement under which he reserved his right to appeal the
district court’s denial of his motion to suppress. However, by
failing to file objections, LeCraft had waived appellate review
of the district court’s order adopting the magistrate judge’s
recommendation to deny the motion to suppress.       Because the
parties and the district court had mistakenly assumed that
LeCraft could appeal the suppression decision, LeCraft’s plea
could not be treated as a knowing and voluntary unconditional
guilty plea. Accordingly, this court vacated LeCraft’s original
criminal judgment and remanded for further proceedings, noting
that LeCraft “may be able to renew the suppression issue if he
proceeds to trial.” United States v. LeCraft, 544 F. App’x 185
(4th Cir. 2013).     Upon remand, LeCraft once again moved to
suppress the evidence and, after an evidentiary hearing, the
district court denied the motion.     LeCraft proceeded to trial
and was ultimately convicted.



                                    2
“the    evidence      presented       in   the    light       most    favorable      to   the

[G]overnment.”        Id.

       The Fourth Amendment protects citizens against unreasonable

searches     and     seizures.        U.S.   Const.         amend.    IV.      Warrantless

searches       are    per     se    unreasonable,           but   “‘there      are   a    few

specifically established and well-delineated exceptions to that

general rule.’”         United States v. Davis, 690 F.3d 226, 241-42

(4th Cir. 2012) (quoting City of Ontario v. Quon, 560 U.S. 746,

760 (2010) (internal quotation marks and citations omitted)).

One such exception to the warrant requirement is the voluntary

consent given by an individual possessing the authority to do

so.     Illinois v. Rodriguez, 497 U.S. 177, 181 (1990); United

States v. Lattimore, 87 F.3d 647, 650 (4th Cir. 1996) (en banc).

In    this   case,    the     district     court      found       that   the   search     was

consensual.

       “The [G]overnment has the burden of proving consent,” and

“[w]e review for clear error a district court’s determination

that a search [was] consensual . . . [and] apply a subjective

test    to   analyze        whether    consent        was    given,      looking     to   the

totality of the circumstances.”                  United States v. Robertson, 736

F.3d    677,    680    (4th    Cir.    2013)      (citations         omitted).       Courts

examine such factors as the officer’s conduct, the number of

officers       present,       the     time       of    the        encounter,       and    the



                                             3
characteristics of the individual who was searched.                       Lattimore,

87 F.3d at 650.

       LeCraft argues that he only consented to a search of his

vehicle — not his person — and that his consent to the vehicle

search was invalid because of the manner in which his consent

was obtained and because he was detained beyond the completion

of the valid traffic stop.

       The district court observed that LeCraft was in his 60’s

and had extensive experience — both as a defendant and as an

informant      —   in   the   criminal       justice     system.      As    to     the

circumstances under which LeCraft gave consent, the record shows

that Detective Marquie Morrison-Brown stopped LeCraft’s vehicle

for failing to stop at a stop sign, advised him why she had

stopped him, issued a warning, handed back his driver’s license,

and briefly engaged in friendly conversation before requesting

his consent to search.           Under the totality of the circumstances,

the   district     court   did    not   clearly   err     in    finding    LeCraft’s

consent to be consensual.

       Turning     to   LeCraft’s    argument     that    the    initially       legal

detention for the traffic stop was impermissibly prolonged, a

temporary detention of an automobile, even if only for a limited

time or purpose, constitutes a Fourth Amendment seizure.                         Whren

v.    United   States,     517   U.S.   806,    809-10     (1996).        Because   a

routine traffic stop is more like an investigative detention

                                         4
than    a   custodial       arrest,       courts      evaluate         the    legality     of   a

traffic stop by applying the two-prong test in Terry v. Ohio,

392 U.S. 1 (1968).               United States v. Green, 740 F.3d 275, 279

(4th Cir. 2014).           Under this test, the police officer’s decision

to stop the vehicle must be both “justified at its inception”

and sufficiently “limited both in scope and duration.”                                    United

States v. Digiovanni, 650 F.3d 498, 506-07 (4th Cir. 2011).                                     A

routine traffic stop involves requesting the driver’s license

and    registration,            running    a    computer         check,       and     issuing   a

citation.         Green, 740 F.3d at 280.                  A traffic stop “become[s]

unlawful if it is prolonged beyond the time reasonably required

to     complete         th[e]    mission       of    issuing       a        warning     ticket.”

Rodriguez     v.        United    States,      135    S.    Ct    1609,       1614-15     (2015)

(internal     quotation          marks    omitted;         alterations         in     original).

Therefore,        to     lawfully      “extend       the    detention         of    a   motorist

beyond      the    time     necessary          to    accomplish         a     traffic    stop’s

purpose,      the        authorities        must      either       possess          ‘reasonable

suspicion or receive the driver’s consent.’”                                United States v.

Williams,         808     F.3d    238,     245-46      (4th       Cir.        2015)     (quoting

Digiovanni, 650 F.3d at 507).

       In   this        case,     as   LeCraft       concedes,         Morrison-Brown        was

justified in stopping him for a traffic violation.                                 However, the

traffic stop ended when the officer issued the warning citation

and     returned         LeCraft’s       driver’s      license          and     registration.

                                                5
Arizona      v.    Johnson,       555   U.S.       323,      333   (2009).          Viewing       the

evidence       presented          in    the        light       most        favorable       to     the

Government, no more than five minutes transpired between the

initial stop and LeCraft’s consent to search.                               Within this brief

time frame, after the traffic stop ended and before the officer

asked    for      permission       to       search,      she    and    LeCraft          engaged    in

friendly       conversation.                 We        conclude       that     the       continued

encounter,         culminating         in    LeCraft’s          consent       to    search,       was

consensual and, therefore, was constitutionally permissible.

       LeCraft      also     argues         that       the     district       court      erred    in

finding that he consented to a search of his person.                                       LeCraft

points to the fact that the written police reports stated only

that    Morrison-Brown         requested           permission         to     search      LeCraft’s

vehicle      and    contends        that      this       contradicts          Morrison-Brown’s

testimony that she requested, and LeCraft gave, permission to

search      both    his    vehicle      and       person.          However,        at    the    first

evidentiary hearing, Morrison-Brown explained that she had in

fact requested to search LeCraft’s person and simply omitted it

from her notes through an oversight.

       In    finding       that     LeCraft        consented          to     the    search,       the

district court credited Morrison-Brown’s testimonial explanation

for the seeming discrepancy between her written report of the

traffic stop and her later account at the evidentiary hearing.

Credibility of witnesses is the sole province of the factfinder.

                                                   6
Cf. United States v. Moye, 454 F.3d 390, 396 (4th Cir. 2006)

(“[I]t was for the jury, not this court, to decide which version

of   the      events     -    the     [G]overnment’s         or    Moye’s     -    was      more

credible.”); United States v. Saunders, 886 F.2d 56, 60 (4th

Cir. 1989)       (recognizing that witness credibility is within the

sole   province        of    the     jury   and    the     appellate    court        will   not

reassess the credibility of testimony).                           We conclude that the

district      court     did    not     clearly       err   in     finding     that    LeCraft

consented to the search of his person.

       Even     assuming       arguendo       that    LeCraft’s       valid       consent    to

search extended only to his vehicle and not to his person, upon

stepping out of his vehicle so that the two officers on the

scene could perform the consensual search, instead of following

Morrison-Brown’s instructions to go to the back of his vehicle,

LeCraft    walked      past     his    vehicle       at    an   unusually      quick       pace.

Combined with LeCraft’s initial failure to immediately pull over

when    the     patrol       car’s     blue    lights       were    activated        and    the

officers’       knowledge       of    his     criminal      history,     which       included

drugs and weapons, we conclude that the officers had reasonable

suspicion that criminal activity was afoot and, therefore, were

legally permitted to search his person.

       Finally, LeCraft appears to challenge the denial of the

motion     to    suppress       his     subsequent         in-custody       remark     to     an

officer    that     he       only    possessed       the    firearm     for    protection,

                                               7
arguing that the statement did not “purge the taint” of the

earlier    alleged    Fourth     Amendment     violation.        As     previously

stated,    we    conclude      that    there   was     no    Fourth      Amendment

violation.      Furthermore, we conclude that the district court did

not clearly err in finding that LeCraft’s incriminating remark

at   the   police    station     was     not   made    in    response      to   law

enforcement      interrogation    and    therefore     did     not    violate   his

Miranda 2 rights.    Rhodes v. Innis, 446 U.S. 291, 300-31 (1980).

     Accordingly, we affirm LeCraft’s conviction.                      We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in   the    materials     before    this    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




     2   Miranda v. Arizona, 384 U.S. 436 (1966).



                                         8